1 of 13
Case 1:21-cv-02989-UA Document 2 Filed 04/07/21 Page

 

UNITED STATES DISTRICT COURT

 

SOUTHERN DISTRICT OF NEW YorK

bed U mn di

rite the full name of each plaintiff.

W CV

(include case number if on
assigned)

Do you want a jery trial?
wth FI No

€ has been

 

full name of each defendant. The names listed

above must be identical to those contained in Section {,

EMPLOYMENT DISCRIMINATION COMPLAINT

NOTICE

 

Rev. 3/24/17
Case 1:21-cv-02989-UA Document 2 Filed 04/07/21 Page 2 of 13

I. PARTIES

A. Plaintiff Information

Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.

bbe Ger d. E.

 

 

 

 

First Name Middle Initial Last Name
PS~1S lol s7hee7 Ave
Street Address
Ozone Pat /Y L1He
County, City State Zip Code
97 34a 9938 Shoe 729 Cyil. Com
Telephone Number Email Address (if available)

B. Defendant Information

To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. (Proper defendants under employment discrimination statutes are usually employers,
labor organizations, or employment agencies.} Attach additional pages if needed.

Defendant 1: ly S Joke p 85 (SofG 2 Tarheel

1735 buck fuente. Suite “300
Address where defendant may be served ;
(ew Yeh; VY [D038

 

 

County, City State . Zip Cade
Defendant 2: (toes Qe Lew Jod/ ( Nssch Sclhes }
Name

(fe
a5 Lack hone , Sotft 200

Address where defendant may be served

VeuMek VY /003S5

County, City State Zip Code

(contaued ol uit)

Page 2
Case 1:21-cv-02989-UA Document 2 Filed 04/07/21 Page 3of13

Lidned”

 

 

6 Diabet de -

 Opbrdil 3. Sobhms Bak
Z 1785, Prok pane. Su@ “B00 -

 

 

 

 

 

| WVaiVek | {VY Mas

 

 

 

 

 
Case 1:21-cv-02989-UA Document 2 Filed 04/07/21 Page 4of13

Defendant 3: . . °
~ 2K) tell (feo Pe de )
Name

‘5 bunkpm Lae

Address where defendant may be served

Shook lp / VY L199

County, City State Zip Code .

 

 

fi. PLACE OF EMPLOYMENT
Eos oo 7} We, ployed or sought employment by the defendant(s) is:

 

 

 

 

 

Lid €
Name ;
33 fag le  sT
Address v . , “
KGS (UY (1233
County, City State’ Zip Code

HI. CAUSE OF ACTION

A. Federal Claims

This employment discrimination lawsuit is brought under (check only the options below

that vA your case):
Title Vil of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17, for
employment discrimination on the basis of race, color, religion, sex, or national
origin
The defendant discriminated against me because of my (check only those that
apply and explain):

tl] race:

0 fies
Se
religion: (hd ) [ i t
El x!
national origin:

 

 

Page 3
Case 1:21-cv-02989-UA Document 2 Filed 04/07/21 Page 5of13

/

i

a2 U.S.C. § 1981, for intentional employment discrimination on the basis of race

My race is: Baek Cnet CAN!

(1 Age Discrimination in Employment Act of 1967, 29 U.S.C, 8§ 621 to 634, for
employment discrimination on the basis of age (40 or older)

I was born in the year:
a
iJ Rehabilitation Act of 1973, 29 U.S.C. §§ 701 to 796, for employment
discrimination on the basis of a disability by an employer that constitutes a
Program or activity receiving federal financial assistance

My disability or perceived disability is:

 

C] Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12101 to 12213, for
employment discrimination on the basis of a disability

My disability or perceived disability is:
Se
L] Family and Medical Leave Act of 1993, 29 U.S.C, §§ 2601 to 2654, for
employment discrimination on the basis of leave for qualified medical or family
reasons

B. Other Claims
In “/ to my federal claims listed above, | assert claims under:

New York State Human Rights Law, N.Y. Exec. Law §§ 290 to 297, for
employment discrimination on the basis of age, race, creed, color, national
origin, sexual orientation, military status, sex, disability, predisposing genetic
characteristics, marital status

[J New York City Human Rights Law, NY. City Admin. Code §§ 8-101 to 131, for
employment discrimination on the basis of actual or perceived age, race, creed,
color, national origin, gender, disability, marital status, partnership status,
sexual orientation, alienage, citizenship status

Cl] Other (may include other relevant federal, state, city, or county law):

a

Page 4
Case 1:21-cv-02989-UA Document 2 Filed 04/07/21 Page 6 of 13

IV. STATEMENT OF CLAIM

A. Adverse Employment Action

The defendant or defendants in this case took the following adverse employment
actions against me (check only those that apply):

Ci did not hire me
terminated my employment
L} did not promote me
[1 did not accommodate my disability
(J provided me with terms and conditions of employment different from those of
fmilar employees
Sone. against me
harassed me or created a hostile work environment

|] other (specify):

 

 

B. Facts

State here the facts that support your claim. Attach additional pages if needed. You should
explain what actions defendants took {or failed to take} because of your protected
characteristic, such as your race, disability, age, or religion. Include times and locations, if
possible. State whether defendants are continuing to commit-these acts against yo

Dekiag ble YWwwt ht CEC VT Za Macs g bY Ptseted
Ye Pest Voller of 5ekval Haeassmege-hY Lis Tatas Af
Wrlt7..& EZ was Teasteeed te fuvhae bee of Ue (xf hx

bY @8C Adaslason! he weekigg a Meat bk ZwHs
Meiqg py assweol bY Tenants a nes ile Come 0 $8 Lt
whieh 1 h&cAue hostile tnvkeninent he mo BR (wtely 4N
OL heovg hk Yiese [s5ts ( dcatinued of Sehuade Jae )

ALS
i
As additional support for your claim, you may attach any charge of discrimination that you filed

with the U.S. Equal Employment Opportunity Commission, the New York State Division of
Human Rights, the New York City Commission on Human Rights, or any other government
agency.

 

Page 5
| Contind apd 1:21-cv-02989-UA Document 2 Filed 04/07/21 Page 7 of 13
ee een ne en tT

 

wo pets & Ye f nsdn -
| oe Ltt sl fesache's & She. A fad 3 SAO 7
ee Prdive hasills “tied Blatl Mache

a ! Us j L oe
A) Lolly, We Coabay Parte AE onl BC

- OTe ib. tothe Lee i
ad, in Loonie. TEE Md helgene oo
| Avatyodeels FG J VROAF

pba Pe hee
7

|

|

|

  

|
|

,

re

 
Case 1:21-cv-02989-UA Document 2 Filed 04/07/21 Page 8 of 13

V. ADMINISTRATIVE PROCEDURES

For most claims under the federal employment discrimination statutes, before filing a lawsuit,
you must first file a charge with the U.S. Equal Employment Opportunity Commission (EEOC)
and receive a Notice of Right to Sue.

Did you file a charge of discrimination against the defendant(s) with the EEOC or any
other government agency?

te Yes (Please attach a copy of the charge to this complaint.)
When did you file your charge? /D/, Od) / dod © 03 C5625

[J] No

Have you received a Notice of Right to Sue from the EEOC?

ves (Please attach a copy of the Notice of Right to Sue.)
What is the date on the Notice? Tennis. 45 J09 /
When did you receive the Notice? Jany rd ig | At &|

[) No \ ‘

VI. RELIEF
The relief ] want the court to order is (check only those that apply}:
[] direct the defendant to hire me
(| direct the defendant to re-employ me
(J direct the defendant to promote me
PH direct the defendant to reasonably accommodate my religion
direct the defendant to reasonably accommodate my disability

W direct the defendant to (specify) (if you believe you are entitled to money
damages, explain that here)

D fl Meaty fonfersrr ben, AL Ipapgld ,

(Ah Teeminate® All @np/pes font Pnf0Y heal
C) hemest All opi edd lak wb Apo hg eas
Lom All héeteadaa¢s

Page 6
Case 1:21-cv-02989-UA Document 2 Filed 04/07/21 Page 9of13

VIL. PLAINTIFF’S CERTIFICATION

By signing below, I certify to the best of my knowledge, information, and belief that:

(1) the complaint is not being presented for an improper purpose (such as to harass,
cause unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are
supported by existing law or by a nontrivolous argument to change existing law; (3) the
factual contentions have evidentiary support or, if specifically so identified, will likely
have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the complaint otherwise complies with the requirements of Federal
Rule of Civil Procedure 11.

fT agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. lf seeking to
proceed without prepayment of fees, each plaintiff must also submit an [FP application.

 

Mew 24 / goa L MG Me

 

Dated Plaintiff's Signature
First Name Middle Initial Last Name

¥S-(S (Ol STREES pue
Street Address
ome fhek V4 lk

 

 

 

County, City State Zip Code
('7 392 930 MAKI LS Chil y Cor]
Telephone Number Email Address (if available)

Thave ee attached Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
C3 Yes No

If you do consent to receive documents electronically, submit the completed form with your
complaint. If you do not consent, please do not attach the farm.

Page 7
i 21 Page 10o0f13
EEOC Form 161 (11/2020) CASE 1:2.1-CVA 0S. SEG eM RSVMENT ppb Fou O Caisse

DISMISSAL AND NOTICE OF RIGHTS

 

 

to: Rebert McBride From: New York District Office
85-15 10ist Avenue 33 Whitehail Street
Ozone Park, NY 11416 5th Floor

New York, NY 10004

 

 

 

[J On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601, 7(a))
EEOC Charge No. EEOC Represantative Telephone No.

Holly M. Shabazz, oa
16G-2020-00736 State & Local Programm Manager (929) 506-5376 :.-

THE EEOC IS CLOSING [TS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEQC,

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

Your charge was not timely filed with EEOC: in other words, you waited too long after the date(s) of the alteged
discrimination to file your charge

UOOd

The EEOC issues the following determination: The EEOC will not proceed further with its investigation, and makes no
determination about whether further investigation would establish violations of the statute. This does not mean the claims
have no merit. This determination does not certify that the respondent is in compliance with the statutes. The EEOC
makes no finding as to the merits of any other issues that might be construed as having been raised by this charge.

[x ] The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.
[ | Other (briefly state)

- NOTICE OF SUIT RIGHTS -

(See the additional information alfached to this form.}

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

i
Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations} of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years}
before you file suit may not be collectible.

On behalf of the Commission

eet fl Meo Gorm January 5, 2024

Judy A. Keenan, (Date Issued)
District Director

 

 

 

Enclosures(s}

cc:

Attn: Director of Human Resources
C&C APARTMENT MANAGEMENT, LLC
1735 Park Avenue, Suite 300

New York, NY 10035
 

 

Case _1:21-cv-02989-UA Document 2 Filed 04/07/21 Page 11 of 13

FACTS ABOUT FILING
AN EMPLOYMENT DISCRIMINATION SUIT
- IN FEDERAL COURT IN NEW YORK STATE

 

 

You have received a document which is the final determination or other final action of the
Commission. This end our handling of your charge, The Commission’s action is effective upon
receipt. Now you must decide whether you want to fils-a private lawsuit in court, This fact sheet

ans vers Several comucnly asked Guesdong 3 het filing a orivate laweult

WHERE SHOULD | FILE MY LAWSUIT?

 

Federal District Courts have strict rules conceming where you may file a suit. You may file a
lawsuit against the Respondent (employer, union, or employment agency) named in your charge.
The appropriate court is the district court which covers either the county where the Respondent is

° The United States District Court for the Southern District of New York is located at 500 Peart
Street in Manhattan. It covers the counties of Bronx , Dutchess, New York (Manhattan),
Orange, Putnam, Rockland, Sullivan and Westchester (212) 805-04 36 vo

 

 

http Jiwww.nysd.uscourts.gov oo
£ oo
« The United States District Court for the Eas.wrti District of New York is located at 225 Cadman

Plaza in Brooklyn and covers the counties of Kings (Brooklyn), Nassau, Queens, Richmond
(Staten Island) and Suffolk (748) 643-2600 http //www.enyed.uscourts.dov

‘e ©The United States District Court for the Western District
Street in Buffalo. It covers the counties of Allegheny,
Erie, Genesee, Livingston, Monroe, Niagara, Ontario,

of New York _ is located at 68 Court

Cattaraugus, Chautauqua, Chemung,
Orleans, Schuyier, Seneca, Steuben,

Wayne, Wyoming and Yates (716) 332-1700 htto://

Wav. nywe.uscourts.gov

e The United States District Court for the Northern District of New York is located at 100 South
Clinton Street in Syracuse and covers the counties of Albany, Broome, Cayuga, Chanango,
Clinton, Columbia, Cortland, Delaware, Essex, Frankiin, Fulton, Greene, Hamilton, Herkimer,

Jefferson, Lewis, Madison, Montgomery,

Oneida, Onandaga, Oswego, Otsego, Rensselaer, St

 

Lawrence, Saratoga, Schnectady,
Washington. This District Courts
York (315) 234-8506 http: Jwwwny

Schoharie, Tioga, Tompkins, Ulster, Warren and
pro Se Attorney has offices at 10 Broad Street in Utica New
nd. uscourts.gov

Your private lawsuit must be filed in U.S. District Court within 90 days _of the date you receive

the enclosed EEOC Notice of Right

to Sue. Otherwise you will have lost your right to sue.

noe ey

 

 

 
 

 

 

 

Case 1:21-cv-02989-UA Document 2 Filed 04/07/21 Page 12 of 13

 

aco,

DOINEED A LAWYER?

No you do not need a lawyer to file a private suit. You may file a compiaint in federal court
without a lawyer which is called a pro se complaint. Every district court has either a clerk or staff

Generally the U.S. District Court charges a $350.00 filing fee to commence a lawsuit. However the
cout may waive the filing fee if you cannot afford to pay it. You should ask the office of the
District Court that assists pro se complainants for information concerning the necessary
Procedure to request that the filing fee be waived.

HOW CAN | FIND A LAWYER?

These are several attorney referral services Operated by bar or other attorney organizations which
may assist you in finding a lawyer and ascertaining and asserting your lega! rights:

American Bar Association New York State Bar Association
(800) 285-2924 www.abanet.org (800) 342-3661 Ww Aysba.org
New York City Bar Association National Employment Lawyers

Legal Referral Service Referral Service (212) 819-9450

(212) 626-7373 http //www.nelany.com/EN

HOW LONG WILL THE EEOC RETAIN MY CASE FILE?

Generally the Commissions rules call for your charge file to be destroyed two (2) years from the
date of a determination but time frames may vary. If you file suit and wish to request a copy of
your investigative file you or your attorney should make the request in writing ASAP. If you file
suit you or your attorney should also notify this office when the lawsuit is resolved.

 

 

 
 

 

   
   
 
 
 
       
        

 

*pgeiag

 

sn eevinglh ersroeennecencarauscryaencuronyy Seems meaner) I ace om te,

Case 1:21-cv-02989-UA Document 2 Filed 04/07/21 Page 13 of 13

 

 

  

apAIeAZAA,

 

 

LMTED srar,
i
POSTAL SERVI y

 

 

        
      
 
     

  
   
 

Yo schedule free Package Pickup,
scan the QR code.

 

 
  

   
  
 
   

 

ioa7

tenn

POS TAL SERVICE,

dé ,

—_
, ; 24 my eg
(Of ST ae 0 B42 (934

 

     
  
  

 

     
    
 
   

LR
if EE Mates
‘Onatures OF 2) paiaes eS
eile, IF chads tian : i
asin {ihe axis rotcheotad gt a inactancg: ORG) rue boa iF the maiee 35
rane ead tmpting iain pe ee othe pee)
2 Ha.aderogcante. ,
CUE TCR og
Sud, N

“ ne 5 gin es
od business days e i ie :
S (additional fee, wh 4 va j
j .¥;

Te

 

 

he

a eg eee
OF Roky A Ge U8 5 Track

: PS Teacking™
$100.00 JRSurance inctudan? ,

 

 

 

 

EP13F May 2020
OD: 12 1/29 1/2

 

 

| | PS10001000006

 

PRESS FIRMLY TC >|

“40007

     
     

Re305K1 33700-04

 

 

Tl EE me JIATES
POSTAL SERVICE.

ity Mail Express® shipments. ,

This packaging is the property of the U.S. Postal Survice®-and is provided solely for use in sériding Prior

Misuses may bea vidlation of federal.law, This package is not for resale, EPI3F

 

i
fa
a
i

© U.S. Postal Service; May 2020; All rights. reserved.

 

 
